82484: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25785: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82484


Short Caption:ELK POINT COUNTRY CLUB HOA, INC. VS. K.J. BROWN, L.L.C.Court:Supreme Court


Related Case(s):82824


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2020-CV-00124Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/19/2021 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/26/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAndrea PottKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeBill ZellerKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeBrooke HartKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeBruce MunsonKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeCathy Oyster
					In Proper Person
				


Amicus CuriaeCheri AdamsKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeEleanor PottKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeJeanette SchulzeKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeJim GoslineKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeJim GreenhalghKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeKatie RoweKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeKristine NelsonKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeLex AdamsKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeLinda HoffmanKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeMark SchulzeKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeMarty ZellerKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeMary TannerKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeNancy GreenhalghKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaePam CashKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaePapaha GoslineKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeRichard RoweKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeRichard TannerKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeRobert SchulzeKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeRoianne HartKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeShayne DanteKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeSteven C. Gabriel
					In Proper Person
				


Amicus CuriaeSuzanne DanteKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeVal LiconKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


Amicus CuriaeZack DanteKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


AppellantElk Point Country Club Homeowners' Association, Inc.Joshua Y. Ang
							(Former)
						
							(Resnick & Louis, P.C./Las Vegas)
						Prescott T. Jones
							(Resnick & Louis, P.C./Las Vegas)
						Carissa C. Yuhas
							(Resnick & Louis, P.C./Las Vegas)
						


RespondentK.J. Brown, L.L.C.Richard H. Bryan
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Sophie A. Karadanis
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						John E. Leach
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						


RespondentNancy Avanzino GilbertRichard H. Bryan
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Sophie A. Karadanis
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						John E. Leach
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						


RespondentTimothy D. GilbertRichard H. Bryan
							(Fennemore Craig, P.C./Las Vegas)
						Sophie A. Karadanis
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						John E. Leach
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						


RespondentTimothy D. Gilbert and Nancy Avanzino Gilbert Revocable Family Trust Dated December 27, 2013Richard H. Bryan
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Sophie A. Karadanis
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						John E. Leach
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/03/2022OpenAnswer/Rehearing/En Banc ReconsiderationAppellant





Docket Entries


DateTypeDescriptionPending?Document


02/17/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


02/17/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-04705




02/17/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-04708




02/18/2021Filing FeeFiling Fee Paid. $250.00 from Nationwide Legal Nevada.  Check no. 213492. (SC)


02/19/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)21-05039




03/02/2021Notice/IncomingFiled Respondents' Notice of Appearance for Richard H. Bryan as co-counsel for all Respondents'. (SC)21-06068




03/03/2021Order/ProceduralFiled Order.  The clerk of this court shall add attorney Richard H. Bryan, Esq., as co-counsel for respondents.  (SC)21-06225




03/10/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-07015




03/11/2021Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge for Docketing Statement. (SC)21-07051




03/17/2021Notice/IncomingFiled Appellant's Proof of Service on Settlement Judge for Docketing Statement. (SC)21-07710




03/23/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 27, 2021, at 9:30 AM. (SC)21-08246




04/23/2021MotionFiled Motion to Intervene. (SC)21-11792




04/28/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: June 7, 2021, at 10:00 AM. (SC)21-12141




04/30/2021MotionFiled Respondents' Opposition to Motion to Intervene. (SC)21-12444




05/06/2021Order/ProceduralFiled Order Denying Motion. A number of property owners in the Elk Point subdivision have moved to intervene in this appeal.  Respondents oppose the motion.  The motion is denied.  (SC)21-12990




05/11/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 7, 2021, at 10:00 AM. Case Nos. 82484/82824. (SC)21-13552




07/02/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 82484/82824. (SC)21-19090




07/06/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-19197




07/07/2021Notice/IncomingFiled Appellant's Substitution of Attorneys from Joshua Ang to Carissa Yuhas. (SC)21-19425




07/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's transcript request form due: August 3, 2021. (SC)21-20946




07/27/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/23/20. To Court Reporter: Kathy Jackson. (SC)21-21743




08/05/2021TranscriptFiled Notice from Court Reporter. Kathy Jackson stating that the requested transcripts were delivered.  Dates of transcripts: 10/23/20. (SC)21-22755




09/30/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: October 18, 2021. (SC)21-28070




10/18/2021BriefFiled Appellant's Opening Brief. (SC)21-29967




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 1. (SC)21-29976




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 2. (SC)21-29977




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 3. (SC)21-29978




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 4. (SC)21-29979




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 5. (SC)21-29980




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 6 - Part 1. (SC)21-29981




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 6 - Part 2. (SC)21-29982




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 6 - Part 3. (SC)21-29983




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 6 - Part 4. (SC)21-29984




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 6 - Part 5. (SC)21-29985




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 6 - Part 6. (SC)21-29986




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 7. (SC)21-29988




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 8. (SC)21-29989




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 9. (SC)21-29990




10/18/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 10. (SC)21-29991




10/25/2021MotionFiled Motion for Permission for Leave to File Amici Curiae Brief of Property Owners in Support of Appellant. (SC)21-30758




10/25/2021BriefFiled Amicus Brief. (STICKEN PER 1/24/22 ORDER). (SC)


10/26/2021MotionFiled Respondents' Motion to Lift Stay of Preliminary Injunction. (SC)21-30901




10/27/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant shall have until November 16, 2021, to file and serve an opposition to respondents' motion to lift stay of preliminary injunction filed on October 26, 2021.  (SC)21-30957




10/28/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents shall have until November 15, 2021, to file and serve an opposition to the motion for leave to file an amicus brief filed on October 25, 2021.  (SC)21-31069




11/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due: December 1, 2021. (SC)21-31358




11/15/2021MotionFiled Respondents' Opposition to Motion for Leave to File Amici Curiae Brief of Property Owners in Support of Appellant. (SC)21-32784




11/16/2021MotionFiled Appellant's Opposition to Motion to Lift Stay of Preliminary Injunction. (SC)21-32975




11/17/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents shall have until December 7, 2021, to file and serve the reply to appellant's opposition to motion to lift stay of preliminary injunction.  (SC)21-33077




11/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Amicus curiae's reply to respondents' opposition to motion for leave to file amici curiae brief of property owners in support of appellant due: December 6, 2021. (SC)21-33595




12/01/2021BriefFiled Respondent's Answering Brief. (SC)21-34273




12/01/2021AppendixFiled Appendix to Answering Brief. (SC)21-34274




12/02/2021Notice/IncomingFiled Respondents' Errata to Opposition to Motion for Leave to File Amici Curiae Brief of Property Owners in Support of Appellant. (SC)21-34419




12/02/2021MotionFiled Respondents' Reply in Support of Motion to Lift Stay of Preliminary Injunction. (SC)21-34420




12/06/2021MotionFiled Proper Persons' Motion for Leave to File Amici Curiae Brief of Property Owners in Support of Respondents'. (SC)21-34688




12/06/2021MotionFiled Amicus Reply in Support of Motion for Leave to File Amicus Brief. (SC)21-34777




12/13/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's response to Cathy Oyster's motion for leave to file amici curiae brief or property owners in support of respondents due: December 27, 2021. (SC)21-35454




12/22/2021MotionFiled Appellant's Opposition to Motion for Leave to File Amici Curiae Brief of Property Owners in Support of Respondents'. (SC)21-36526




12/29/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  January 18, 2022.  (SC)21-36911




01/12/2022Notice/IncomingFiled Proper Person Notice of Appellant's Failure to Serve Pro Se/Individual Unit Owners with its Opposition to Motion for Leave to File Amicus Curiae Brief. (SC)22-01259




01/18/2022BriefFiled Appellant's Reply Brief. (SC)22-01702




01/19/2022Case Status UpdateBriefing Completed/To Screening. (SC)


01/24/2022Order/ProceduralFiled Order Denying Motions. The motion for leave to file amicus briefs are denied. The clerk of this court shall strike the amicus brief filed on October 25, 2021, and shall return the amicus brief received from Oyster and Gabriel on December 6, 2021, unfiled.  The motion to lift the stay is denied. fn1 [In light of the instant order, respondents' request for judicial notice is denied as moot.] (SC)22-02327




04/01/2022Notice/IncomingFiled Respondents' Notice of Disassociation of Counsel for Law Firm Fennemore Craig, P.C.. (SC)22-10200




04/04/2022Order/ProceduralFiled Order.  The clerk of this court shall remove attorney Richard H. Bryan and the law firm of Fennemore Craig, P.C., as counsel for respondents.  Respondents shall continue to be represented by Leach Kern Gruchow Anderson Song.  (SC)22-10354




05/26/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-16814




08/18/2022Opinion/DispositionalFiled Authored Opinion. "Reversed." Before: Silver/Cadish/Pickering. Author: Cadish, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 60. NNP22-AS/EC/KP. (SC).22-25785




08/30/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents Petition for Rehearing due:  September 20, 2022.  (SC)22-27212




09/20/2022Post-Judgment PetitionFiled Respondents' Petition for Rehearing. (SC)Y22-29570




09/21/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Gayle A. Kern. E-Payment Ref. no. 22092037108628. (SC)


10/06/2022Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Appellant's Answer due:  14 days.  (SC)22-31529




10/18/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's answer to petition for rehearing due: November 3, 2022. (SC)22-32803





Combined Case View